                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



TIMOTHY TERRELL,                             )      CASE NO.1:17CV2388
                                             )
                      Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               Vs.                           )
                                             )
DR. THOMAS TALLMAN, ET AL.,                  )      OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

        This matter is before the Court on the Report and Recommendation of the Magistrate

Judge that Plaintiff’s claims be dismissed without prejudice for lack of service. (ECF # 16).

There being no objections, the Court accepts and adopts the Magistrate Judge’s Report and

Recommendation and dismisses the above-captioned case without prejudice subject to

refiling.

        As outlined in the Report and Recommendation, Plaintiff Timothy Terrell, proceeding

pro se, filed his Complaint in this Court against Defendants Medical Department of the

Cuyahoga County Correctional Center, MetroHealth Systems, Dr. Thomas Tallman, Dr.

Rekha Ujla, Marcus Harris, the Cuyahoga County Medical Director, the Medical Director the

Ohio Department of Rehabilitation and Corrections, the Director of the Cuyahoga
Correctional Center, Nurse Lori True and Dr. Alan Gatz for failure to provide necessary

treatment and medications for his blood disorder while he was a pretrial detainee at the

Cuyahoga County Jail.

       On March 28, 2018, the Court dismissed all Defendants except Drs. Tallman and

Gatz. However, the record reflects that service was never completed upon these two

remaining Defendants. On July 17, 2018, the Court issued to Plaintiff a show cause order

why the remaining Defendants should not be dismissed for failure to serve them within the

time constraints of Fed. R. Civ. P. 4(m). The show cause order required Plaintiff to establish

good cause for failure to serve Defendants or face dismissal. Plaintiff failed to respond as he

never informed the Court of his change of address.

       The Magistrate Judge recommends dismissal because Plaintiff never established good

cause for failing to serve Defendants. Service was attempted on Defendants by the U.S.

Marshall Service on March 29, 2018, but was returned unexecuted. Plaintiff was alerted to

the fact that service was not obtained on Defendants due to incorrect addresses and was

informed by the Court that he needed to provide the Court with the correct addresses of

Defendants. The record reflects Plaintiff received this notice but never responded and

appears to have made no efforts to serve Defendants within the 90 day service period under

Rule 4(m).

       Plaintiff was subsequently hospitalized but made no efforts, even months later, to

update his address or serve Defendants. Plaintiff only updated his address after the

Magistrate Judge issued his Report and Recommendation. The Court reissued the R & R to

Plaintiff at his new address and extended his time to object yet now, over a year since he filed

his Complaint, Plaintiff has still failed to offer any explanation for lack of service and has not
objected to the Magistrate Judge’s recommendation.

       Therefore, because Plaintiff has failed to show good cause for failure to serve

Defendants and has failed to timely object to the Magistrate Judge’s Report and

Recommendation, the Court adopts the recommendation and dismisses the above-captioned

case without prejudice subject to refiling.

       IT IS SO ORDERED.


                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge
Dated: January 18, 2019
